ORDER

PER CURIAM.
Movant Antwon Nelson appeals the judgment denying his Rule 29.151 motion for post-conviction relief without an evi-dentiary hearing. He contends his trial attorney provided ineffective assistance by failing to seek a dismissal on double jeopardy grounds.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

. All rule references are to the Mo. R.Crim. P.2001, unless otherwise indicated.